



COURT OF APPEAL FOR ONTARIO

CITATION:
Hamid
    (Re), 2012 ONCA 588

DATE: 20120907

DOCKET: C55418

Rosenberg, Blair and Rouleau JJ.A.

IN THE MATTER OF:  Hasibullah Hamid

Bernadette Saad, for the appellant

Phillipe Cowle, for the Attorney General

Jean D. Buie, for the Centre for Addiction and Mental
    Health

Heard: September 6, 2012

On appeal against the disposition of the Ontario Review
    Board dated, December 7, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellant submits that the Board did not make the least onerous and
    least restrictive disposition because it did not give the Hospital discretion
    to permit the appellant to live in the community but not with his daughters. In
    our view, the disposition was reasonable. The Board did not misapprehend the
    evidence and its findings are supported by the evidence. The evidence was that
    the appellant was obsessed with living with his daughters and that nothing
    should interfere with that. Community living was simply not a viable option at
    that time.

[2]

Accordingly, the appeal is dismissed.


